Citation Nr: 1601553	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran was a member of the United States Army Reserve with a verified period of active duty for training (ACDUTRA) from August 2001 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefits sought on appeal.  

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the Veteran's claims file, it does not appear that all periods of service have been verified.  The record contains one DD Form 214, which indicates that the Veteran had a period of ACDUTRA from August 2001 to October 2001.  The Veteran contends that he aggravated his back and neck while falling out of a truck while on weekend drill in the fall of 2003, and that he injured his nose being struck by a tent pole while on weekend drill in May or June of 2002.  As the evidence of record only includes one period of verified service, from August 2001 to October 2001, a remand is necessary to clarify the Veteran's service dates and all periods of active duty (AD), ACDUTRA, and inactive duty training (INACDUTRA).  Additionally, it does not appear that the Veteran's complete service personnel records have been obtained.  Such information is necessary to adjudicate the Veteran's claims for service connection.

At his October 2015 Board hearing, the Veteran indicated that he was in receipt of Social Security disability benefits.  No records from the Social Security Administration are contained in the claims file.  VA has a duty to obtain all relevant records in the custody of a Federal agency.  Such efforts must continue until the records are obtained, or until it can be certified that they are not available.  38 C.F.R. § 3.159(c) (2).  As the Board cannot definitively say that the SSA records do not contain relevant evidence regarding the issues currently on appeal, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Also, the Veteran has indicated that he received treatment from a Dr. R.R. for his conditions on appeal.  In December 2011, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), identifying Dr. R.R. as providing medical treatment for his sleep apnea and herniated lumbar disc.  There is no indication that the RO attempted to obtain these records.  Remand is therefore required to obtain a new VA Form 21-4142, since the December 2011 authorization has since expired.  Once it is received, then the Veteran's complete private treatment records from Dr. R.R. should be obtained.  

In addition, the Board notes that VA examinations have not been conducted with respect to these issues.  The Veteran's service treatment records include a pre-service 1999 report from Dr. E.J., which shows the Veteran having been treated for herniated discs in the cervical and lumbar spine due to a car accident.  He was diagnosed with cervical strain/sprain and lumbosacral sprain/strain.  As stated above, the Veteran contends that he aggravated his back and neck while falling out of a truck while on weekend drill in the fall of 2003.  A November 2003 service treatment record notes the Veteran complaining of back pain and not being able to move in the morning.  Also, on a November 2001 Initial Medical Review- Annual Medical Certificate form, the Veteran noted having a deviated septum.  The Veteran has also stated that he injured his nose being struck by a tent pole while on weekend drill in May or June of 2002, and he developed breathing problems.  He stated that his wife would wake him up at night to tell him that he stopped breathing and made choking sounds.  The claims file also contains a November 2003 physical profile, listing neck pain, back pain, and sleep apnea as the Veteran's medical conditions.  

The Veteran is competent as a layperson to report that on which he has personal knowledge, which would include the claimed in-service injuries.  See Layno v. Brown, 6 Vet. App.465, 470 (1994).  Thus, the Board accepts as true that the Veteran fell out of a truck injuring his back and neck while on weekend drill in and around the fall of 2003, and that he injured his nose when he was hit by a tent pole while on weekend drill in and around May or June of 2002.  

Regarding the cervical and lumbar spine issues, the Court has held that regulations concerning the presumption of soundness and the presumption of aggravation were inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  Furthermore, with respect to a claim for aggravation of a preexisting disorder during ACDUTRA, the presumption of aggravation does not apply.  Here, the Veteran is not a "veteran" with respect to his ACDUTRA service as he did not serve on active duty prior to August 2001.  Consequently, service connection for a disability can be established only if the evidence shows that the Veteran's cervical spine and lumbar spine disabilities diagnosed in 1999 increased in severity during service beyond the natural progress of the condition. 

In light of the above, the Board finds that the Veteran should be afforded VA examinations in this case, as complete medical opinions addressing the nature and etiology of the Veteran's cervical and lumbar spine disorders and sleep apnea are needed to have sufficient medical evidence to decide the Veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  



Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Dr. R.R., as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing.

3.  Contact the appropriate U.S. Army Reserve Records Depository and verify the dates and types of the Veteran's service in the Army Reserve, including any periods of AD, ACDUTRA or INACDUTRA. 

Complete copies of the Veteran's service personnel records should be obtained for any Reserve service.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.  Document all efforts made in this regard.

4.  After the above requested development is completed, schedule the Veteran for a VA spine examination to determine nature and etiology of his cervical spine disorder and lumbar spine disorder.  The claims file, as well as a copy of this Remand, should be made available to and be reviewed by the examiner in conjunction with the examination.  All required tests should be performed.

The examiner is requested to provide an opinion on the following:

Whether it is at least as likely as not (i.e., probability of at least 50 percent or greater) that the Veteran's pre-existing cervical spine disorder and lumbar spine disorder were aggravated (permanently worsened beyond normal progression) by his military service, including any periods of ACDUTRA. 

In rendering this opinion, the examiner must specifically consider and address the medical evidence of record, including the Veteran's service treatment records.  The examiner is directed to accept as true the Veteran's statements that he fell out of a truck injuring his back and neck while on weekend drill in and around the fall of 2003.

A complete rationale must be offered for all opinions rendered, whether favorable or unfavorable, including a detailed discussion of all the medical and lay evidence used in reaching the above conclusions.

5.  Schedule the Veteran for a VA sleep apnea examination.  The claims folder, including a copy of this Remand, should be made available to and be reviewed by the examiner in conjunction with the examination.   Any testing deemed warranted should be accomplished.
All indicated tests and studies should be performed.

Upon a review of the record and examination of the record, the examiner should answer the following:

Whether is at least as likely as not (probability of 50 percent or greater), that the Veteran's currently diagnosed sleep apnea is related to his military service, including any verified periods of ACDUTRA or INACDUTRA. 

In rendering this opinion, the examiner must specifically consider and address the medical evidence of record, including the Veteran's service treatment records.  The examiner is directed to accept as true the Veteran's statements that he that he injured his nose when he was hit by a tent pole while on weekend drill in and around May or June of 2002.

A complete rationale must be offered for all opinions rendered, whether favorable or unfavorable, including a detailed discussion of all the medical and lay evidence used in reaching the above conclusions.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




